Case: 21-10182     Document: 00516158438         Page: 1     Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 7, 2022
                                  No. 21-10182
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Tracey Harris Coomer,

                                                           Plaintiff—Appellant,

                                       versus

   Mark Roth; Warden Arnold; Daisha B. Simmons; Dawn
   A. Andersen; Mickenzie M. Gill; Julie A. Marguez;
   Charles Hufford; Lori Davis; Major NFN Ivey, Captain
   A. Chisum; Sergeant Anthony R. Marquez, Shane
   Hembree,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-121


                    ON PETITION FOR REHEARING

   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10182      Document: 00516158438           Page: 2      Date Filed: 01/07/2022




          The panel has considered Mr. Coomer’s petition for panel rehearing
   and has concluded that his argument is well taken. As a result, we now
   withdraw our original panel opinion,1 replacing it with the following opinion.
          Tracey Harris Coomer, Texas prisoner # 1473063, filed a lawsuit
   under 42 U.S.C. § 1983, claiming that prison officials confiscated and
   destroyed his personal property, both in violation of his right to due process
   and in retaliation for his filing of grievances. He also moved for an injunction
   related to additional property loss after the filing of his suit.
          After granting Coomer leave to proceed in forma pauperis (IFP), the
   district court screened the complaint under 28 U.S.C. § 1915A and 28 U.S.C.
   § 1915(e)(2). It ultimately dismissed the complaint with prejudice, denied
   Coomer’s motion for an injunction, and imposed a strike under § 1915(g).
   The district court concluded that Coomer’s complaint was filed outside the
   statute of limitations and, in the alternative, that his claims were frivolous. It
   also denied Coomer’s motion to proceed IFP on appeal, certifying that the
   appeal was not taken in good faith.
          Because Coomer’s appeal is not frivolous, his motion to proceed IFP
   is GRANTED. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). We
   also conclude that further briefing is unnecessary and turn to the merits. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          The dismissal of Coomer’s civil rights complaint as frivolous is
   reviewed for abuse of discretion. See Rogers v. Boatright, 709 F.3d 403, 407
   (5th Cir. 2013) (citing Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999)); see



          1
            Coomer v. Roth, No. 21-10182, 2021 WL 4714607 (5th Cir. Oct. 8, 2021) (per
   curiam) (unpublished).
Case: 21-10182      Document: 00516158438            Page: 3   Date Filed: 01/07/2022




                                      No. 21-10182


   also Green v. Atkinson, 623 F.3d 278, 279-80 (5th Cir. 2010). A complaint is
   frivolous if it lacks (1) an arguable basis in law because “it is based on an
   indisputably meritless legal theory” or (2) an arguable basis in fact because,
   “after providing the plaintiff the opportunity to present additional facts when
   necessary, the facts alleged are clearly baseless.” Berry, 192 F.3d at 507
   (internal quotation marks and citations omitted). We must assume that a
   plaintiff’s factual allegations are true. Moore v. Carwell, 168 F.3d 234, 236
   (5th Cir. 1999). A pro se prisoner is entitled to factually develop his
   complaint before a proper determination can be made as to whether it is
   frivolous. See Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994).
          Here, the district court concluded that all Coomer’s claims were
   barred by the two-year statute of limitations. See Gartrell v. Gaylor, 981 F.2d
   254, 256 (5th Cir. 1993); Tex. Civ. Prac. & Rem. Code Ann.
   § 16.003(a).   But the district court failed to give effect to the factual
   allegations in Coomer’s pleadings showing that there were arguable bases to
   find: (1) his cause of action accrued on or after February 23, 2016, when his
   typewriter was confiscated, see Piotrowski v. City of Houston, 51 F.3d 512, 516
   (5th Cir. 1995); (2) he was entitled to equitable tolling of the limitations
   period while administrative proceedings were pending, see Gartrell, 981 F.2d
   at 257-58; and (3) the original complaint could have been placed into the
   prison mail system as early as June 16, 2018, see Houston v. Lack, 487 U.S.
   266, 276 (1988). Because it was not clear from the face of the operative
   pleadings that Coomer’s suit was time barred, the district court erred at this
   stage in finding that Coomer’s complaint should be dismissed under the
   statute of limitations. See Gartrell, 981 F.2d at 257-58. Coomer should be
   given an opportunity to develop the facts regarding the timeliness of his
   claims. See Eason, 14 F.3d at 9.
          Alternatively, the district court found that Coomer’s several claims
   were frivolous. We address these conclusions in turn.



                                           3
Case: 21-10182        Document: 00516158438             Page: 4      Date Filed: 01/07/2022




                                         No. 21-10182


           First, the district court found that Coomer’s due process claim was
   barred by the Parratt/Hudson2 doctrine.              The Parratt/Hudson doctrine
   counsels that “a deprivation of a constitutionally protected property interest
   caused by a state employee’s random, unauthorized conduct does not give
   rise to a § 1983 procedural due process claim, unless the State fails to provide
   an adequate postdeprivation remedy.” Allen v. Thomas, 388 F.3d 147, 149
   (5th Cir. 2004) (internal quotation marks and citation omitted). The key
   question here is the first part of that test: whether C/O Gill’s act of seizing
   the typewriter was “random and unauthorized.”
           We answered this question in Allen v. Thomas, a case with remarkably
   similar facts. 388 F.3d 147 (5th Cir. 2004). Allen’s typewriter was taken
   away because an informant told Johnny M. Thomas, a building security
   major, that it had been altered from its original condition. Allen v. Thomas,
   No. H-02-3132, 2005 WL 2076033, at *1 (S.D. Tex. Aug. 26, 2005).3
   Thomas seized the typewriter “pursuant to TDCJ Administrative Directive
   3.72 (‘AD 3.72’)”—the exact same prison guideline cited by the prison
   official who seized Coomer’s typewriter.                 Id.    Allen, like Coomer,
   “maintain[ed] that his typewriter had not been changed from its original
   condition” and that Thomas’s actions were not authorized by AD 3.72. Id.
   Allen also alleged that his typewriter was seized in an act of retaliation and
   that he was denied due process. Id. at *2. The district court dismissed
   Allen’s due process claim under the Parratt/Hudson doctrine. Allen, 388
   F.3d at 149.




           2
            Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541-
   44 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986).
           3
            These facts are drawn from the district court’s opinion on remand because our
   opinion did not separately recite them.




                                               4
Case: 21-10182         Document: 00516158438              Page: 5       Date Filed: 01/07/2022




                                          No. 21-10182


           We reversed. Id. We principally relied on the Supreme Court’s
   decision Zinermon v. Burch, which clarified the reach of the Parratt/Hudson
   doctrine. Zinermon noted that “[c]onduct is not ‘random and unauthorized’
   for purposes of the Parratt/Hudson doctrine if the state ‘delegated to [the
   defendants] the power and authority to effect the very deprivation
   complained of.’” Id. (alteration in original) (quoting Zinermon v. Burch, 494
   U.S. 113, 115 (1990)). Because the state had delegated the authority to
   enforce AD 3.72 to Thomas, we concluded that Thomas’s actions were
   neither random nor unauthorized, and the Parratt/Hudson doctrine did not
   apply. Id. The same logic applies equally to these facts. Seeing no way to
   differentiate Allen, we vacate this portion of the district court’s judgment.4
   In so doing, we express no judgment as to the ultimate merits of Coomer’s
   due process claim.
           Next, the district court found that Coomer had stated only conclusory
   claims of retaliation. However, Coomer’s complaints allege that beginning


           4
              We concede that our precedents have been inconsistent on this point. We have
   held at least twice that the Parratt/Hudson doctrine applies where an officer fails to abide
   by state law or other local regulations. See Leggett v. Williams, 277 F. App’x 498, 500 (5th
   Cir. 2008); Myers v. Klevenhagen, 97 F.3d 91 (5th Cir. 1996). Both of these holdings are
   therefore in conflict with Allen. Of the two, only Myers is precedential, and because it
   predates Allen, it would ordinarily govern under the rule of orderliness. However, both
   Leggett and Myers fail to distinguish, or even cite, the Supreme Court’s decision in
   Zinermon, which as noted above is the Supreme Court’s most recent guidance on the reach
   of the Parratt/Hudson doctrine. See Zinermon, 494 U.S. at 138 (noting that conduct is not
   “random and unauthorized” under the Parratt/Hudson doctrine if the state “delegated to
   [the official] the power and authority to effect the very deprivation complained of”).
   Courts in the Fifth Circuit “refus[e] to apply the rule of orderliness to a [decisions] that
   conflict[] with an earlier, uncited Supreme Court opinion.” Gahagan v. United States
   Citizenship & Immigr. Servs., 911 F.3d 298, 302 (5th Cir. 2018) (citing Wilson v. Taylor, 658
   F.2d 1021, 1034–35 (5th Cir. Unit B 1981); see also United States v. Brune, 991 F.3d 652, 664
   (5th Cir. 2021). We are instead bound by Allen, which considered Parratt, Hudson, and
   Zinermon, and concluded that official conduct is not “random or unauthorized” merely
   because officials failed to comply with state law. See Allen, 388 F.3d at 149.




                                                5
Case: 21-10182        Document: 00516158438         Page: 6   Date Filed: 01/07/2022




                                     No. 21-10182


   in 2015, he filed numerous grievances against Daisha B. Simmons in relation
   to her purportedly unlawful confiscation of his property and refusal to let
   Coomer use the law library during Saturday sessions. And he claimed that in
   February 2016 and thereafter, Simmons retaliated by directing Mickenzie M.
   Gill to confiscate Coomer’s typewriter from his cell and asking Dawn A.
   Andersen to concoct a rule justifying a decision not to return it. Coomer
   provided extensive detail relating to the overall timeline of his retaliation
   claims and alleged specific facts that, taken as true, show that his retaliation
   claims have an arguable basis in law and fact. See Morris v. Powell, 449 F.3d
   682, 684 (5th Cir. 2006); Jones v. Greninger, 188 F.3d 322, 324–25 (5th
   Cir. 1999); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995); see also Berry,
   192 F.3d at 507.
          Finally, the district court dismissed Coomer’s claims against Lori
   Davis, Captain A. Chisum, and Warden Arnold in their supervisory
   capacities. That conclusion was correct as to Davis and Chisum, as Coomer
   failed to allege any facts showing that these defendants affirmatively
   participated in any acts causing a constitutional deprivation or implemented
   unconstitutional policies that causally resulted in a constitutional injury. See
   Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). But Coomer alleged that
   Arnold convinced him to stop filing grievances against Simmons in exchange
   for the return of his confiscated typewriter, which ultimately was never
   returned despite Coomer’s compliance with Arnold’s request.              Thus,
   Coomer’s claim that Arnold played some personal role in the alleged
   retaliation by causing Coomer to cease exercising his constitutional right to
   file grievances is not frivolous. See Woods, 60 F.3d at 1166; see also Lozano v.
   Smith, 718 F.2d 756, 768 (5th Cir. 1983).
          In sum, the pleadings, on their face, were insufficient to allow the
   district court to conclude at this stage that the statute of limitations barred
   the action, see Gartrell, 981 F.2d at 256-58, and the pleadings show that



                                          6
Case: 21-10182     Document: 00516158438           Page: 7   Date Filed: 01/07/2022




                                    No. 21-10182


   Coomer’s claims of retaliation for his filing of grievances are not frivolous,
   see Jones, 188 F.3d at 324-25; Berry, 192 F.3d at 507. The district court also
   erred in finding that Coomer’s due process claim was barred by the
   Parratt/Hudson doctrine. However, the district court did not abuse its
   discretion in finding that Coomer’s claims against Davis and Chisum in their
   supervisory capacities were frivolous, see Porter, 659 F.3d at 446.
   Accordingly, Coomer’s petition for panel rehearing is GRANTED, the
   district court’s judgment is VACATED in part and AFFIRMED in part,
   and the case is REMANDED for further proceedings.




                                         7